TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00612-CV




David Redding and Linda Redding, Appellants

v.

Lindsay Sarah Lambert, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 01-317-C368, HONORABLE JACK R. MILLER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants David Redding and Linda Redding and appellee Lindsay Sarah Lambert
have filed an agreed motion to dismiss this appeal.  We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a).
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Agreed Motion

Filed:   October 13, 2005